Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 09/17/2021 is acknowledged.  The traversal is on the ground(s) that Applicant traverses the requirement to the extent of requesting that claims in Groups II and III that correspond to allowable Group I claims be reinstated for allowance.  This is not found persuasive because Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the glitter pigment , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP2006299051A. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "in the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "in the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "in the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "fine gold particles" in claims 1-10 is a relative term which renders the claim indefinite.  The term "fine gold particles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006299051A(JP’051).
Regarding claims 1, 5, and 10, JP’051 discloses a flake powder obtained by coating a plate-like powder having an interference color with a fine metal colloid such as gold ([0020]). The average particle size of the fine metal colloid is 1 to 40 nm, preferably 3 to 20 nm. The coating amount is 0.001 to 20% by mass, based on the total amount of the plate-like powder ([0018]). The plate-like powder cab be titanium oxide coated glass flake ([0012]). The metal fine colloid prepared by reducing gold chloride acid are stirred with the flake powder under acidic conditions or in an alcohol solvent such as ethanol or IPA ([0020]). The commercially available metal colloid sol can be used ([0018]).
The prior art is silent about the gold particles’ specific  arrangement  on the  titanium  oxide  layer as  applicants  set  forth  in the  claims, however,  by varying the concentration of the gold colloid (as  low  as  0.001wt%), the distance of the gold nanoparticles on the surface  and the particle number content can be obtained.  The 
Regarding claim 2, JP’051 discloses the average particle size of the fine metal colloid is 1 to 40 nm, preferably 3 to 20 nm. The coating amount is 0.001 to 20% by mass, based on the total amount of the plate-like powder ([0018]). Furthermore, the prior art discloses that the metal fine colloid prepared by reducing gold chloride acid are stirred with the flake powder under acidic conditions or in an alcohol solvent such as 
Regarding claims 3 - 4, JP’051 discloses the average particle size of the fine metal colloid is 1 to 40 nm, preferably 3 to 20 nm. The coating amount is 0.001 to 20% by mass, based on the total amount of the plate-like powder ([0018]). The  particle size of the fine metal colloid larger  than  50  nm  can  be  zero. Furthermore, the prior art discloses that the metal fine colloid prepared by reducing gold chloride acid are stirred with the flake powder under acidic conditions or in an alcohol solvent such as ethanol or IPA ([0020]). It  has  been  held  that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 6-8, the present invention is characterized in that the difference between the appearance color of the colored composite interfering pigment and the hue of the interfering color is within 10 in the hue H (Hue) value in the Munsell color system. It provides an interfering pigment ([0013]).The Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure 
Regarding claim 9, The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731